Citation Nr: 0711414	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to an increased disability evaluation for 
hearing loss, right ear, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable disability evaluation for 
five-inch circular scar, residuals of left knee laceration.  

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss, 
left ear and, if so, whether service connection is now 
warranted.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1985.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an April 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  There is no medical evidence of record to establish that 
the veteran currently suffers from bilateral tinnitus.  

2.  No new medical evidence has been submitted to support the 
veteran's claim for an increased rating for hearing loss, 
right ear.

3.  No new medical evidence has been submitted to support the 
veteran's claim for an increased rating for five-inch 
circular scar, residuals of left knee laceration.  

4.  An unappealed July 1985 rating decision denied service 
connection for hearing loss, left ear, on the basis that 
there was no hearing loss shown during the last examination.  

5.  Additional evidence submitted since July 1985 on the 
issue of service connection for hearing loss, left ear, is 
new and material as it raises a reasonable possibility of 
substantiating the claim.  

6.  There is no contemporaneous medical evidence of record to 
establish that the veteran continues to suffer from hearing 
loss in his left ear, and there no medical evidence to 
establish a link between any left ear hearing loss and 
service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral 
tinnitus have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected hearing loss, right ear, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2006).  

3.  The criteria for a compensable rating for service-
connected five-inch circular scar, residuals of left knee 
laceration, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).  

4.  The RO's July 1985 decision denying service connection 
for hearing loss, left ear, is final.  38 U.S.C.A. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.129(a), 19.192 
(1985).

5.  The evidence added to the record subsequent to the RO's 
July 1985 decision is new and material and the claim for 
service connection for hearing loss, left ear, is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  

6.  The criteria for service connection for hearing loss, 
left ear, have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection for bilateral tinnitus

Service connection is established for disability resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in the line of duty during periods of active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for a 
disease diagnosed after discharge when the evidence indicates 
incurrence in service.  38 C.F.R. § 3.303(d) (2006).  

The veteran contends that he suffers from bilateral tinnitus 
as a result of active service.  See September 2002 VA Form 
21-4138.  Despite several audiological evaluations performed 
during service, the veteran's service medical records are 
devoid of complaint of or treatment for tinnitus.  See 
October 1982 and September 1984 medical records; July 1984 
health record.  The veteran did indicate that he was 
suffering from ear, nose, or throat trouble and hearing loss 
at the time of his discharge, but there is no indication he 
was suffering from tinnitus, and a clinical evaluation of his 
ears was normal.  See September 1984 reports of medical 
history and examination.  

Post-service medical evidence is also devoid of reference to 
complaint of or treatment for tinnitus.  See June 1985 VA 
compensation and pension (C&P) examination report; treatment 
records from VA Outpatient Clinic (VAOPC) in Orlando; April 
1988 VA audiological evaluation; May 1988 summary report of 
examination for organic hearing loss.  

The evidence of record does not support the claim for 
entitlement to service connection for bilateral tinnitus.  
The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In the 
absence of evidence that the veteran suffers from bilateral 
tinnitus, service connection is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

II.	Increased rating claims

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

Service connection for hearing loss of the right ear was 
initially granted with a noncompensable evaluation pursuant 
to Diagnostic Code 6297, effective January 28, 1985.  See 
August 1987 rating decision.  The rating was subsequently 
increased to 10 percent pursuant to Diagnostic Code 6101, 
effective March 3, 1988.  See June 1988 rating decision.  The 
RO also redesignated the disability under Diagnostic Code 
6100 in an April 2003 rating decision.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of sensorineural hearing 
loss range from noncompensable (zero percent) to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  See 38 C.F.R. § 4.85 (2006).  
To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII 
(Diagnostic Code 6100) (2006).  If impaired hearing is 
service-connected in only one ear, the non-service-connected 
ear will be assigned a Roman Numeral designation for hearing 
impairment of I in order to determine the percentage 
evaluation from Table VII.  See 38 C.F.R. § 4.85(f) (2006).  

Service connection for five inch circular scar, residuals of 
a left knee laceration, was granted with a noncompensable 
evaluation pursuant to Diagnostic Code 7805, effective 
January 28, 1985.  See July 1985 rating decision.  A May 1987 
Board decision denied the veteran's claim for increased 
rating.  

The rating criteria used to evaluate scars is found at 38 
C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 (2006).  
The veteran is currently rated under Diagnostic Code 7805, 
which provides for other scars to be rated based on the 
limitation of the affected part, which in this case is the 
veteran's left knee.  The rating criteria for limitation of 
motion of the knee are found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 (2006).  

The Board notes that the veteran has been incarcerated since 
December 1991, and is currently serving a life sentence.  See 
inmate population information detail from Florida Department 
of Corrections.  Although the RO attempted to schedule 
appropriate VA examinations in connection with his claims for 
increased rating, these attempts were unsuccessful.  In 
pertinent part, the RO determined that the examinations would 
need to be conducted at a VA facility, but was informed by 
the Florida Department of Corrections that the veteran would 
only be transported to a VA facility if VA paid for all costs 
associated with the transport.  The RO determined that the 
Veterans Health Administration (VHA) had no statutory 
authority to make such a payment and that the veteran's 
incarceration prevented it from conducting the necessary 
examinations.  The veteran was informed of this information.  
See April 11, 2003 letter.  

As a result of the RO's inability to schedule the veteran for 
contemporaneous VA examinations, the medical evidence of 
record remains the same as that used when the veteran last 
filed a claim for increased rating.  See June 1985 VA C&P 
examination; April 1988 audiological evaluation.  In the 
absence of more recent evidence related to the veteran's 
right ear hearing loss and left knee scar, increased ratings 
for these disabilities are not warranted.  

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against the claims.  
As such, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2006).



III.	Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing 
loss, left ear

The veteran seeks to establish service connection for left 
ear hearing loss.  The RO has adjudicated the claim as a new 
one rather than treating it as a claim to reopen.  The Board 
has an obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

A rating decision dated July 1985 denied the veteran's claim 
for entitlement to service connection for hearing loss, left 
ear, on the basis that there was no evidence of hearing loss 
at the time of the last examination.  The veteran was 
notified of this decision by letter dated August 15, 1985, 
but he did not file a timely appeal.  See 38 U.S.C.A. 
§ 4005(c) (1982); 38 C.F.R. § 19.129(a) (1985) (a claimant 
must file a notice of disagreement (NOD) with a determination 
by the agency of original jurisdiction (AOJ) within one year 
from the date that the agency mails notice of the 
determination).  An unappealed determination of the AOJ is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2006).  

The veteran filed a claim to reopen in September 2002 and 
this appeal ensues from the RO's April 2003 rating decision, 
which adjudicated the claim as a new one rather than treating 
it as a claim to reopen.  As a general rule, once a claim has 
been disallowed, that claim shall not thereafter be reopened 
and allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  
If the claimant presents new and material evidence, however, 
the claim shall be reopened and the former disposition shall 
be reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).

Evidence before the RO in July 1985 included the veteran's 
service medical records.  Audiological testing performed in 
September 1984 revealed hearing loss in the left ear 
consistent with VA standards, and the veteran was diagnosed 
with severe high frequency hearing loss, right greater than 
left.  See September 1984 medical record and report of 
medical examination.  The evidence also included a June 1985 
VA C&P examination report, during which audiological testing 
of the veteran's left ear yielded results that did not meet 
the VA standards for hearing loss.  Moreover, the veteran was 
diagnosed with unilateral high frequency hearing loss.  

Evidence of record since the RO's July 1985 decision includes 
an April 1988 audiological evaluation, which reveals that air 
conduction results involving the veteran's left ear meet the 
VA standard for hearing loss.  This evidence is considered 
new, as it was not of record when the RO issued its July 1985 
decision.  It also raises a reasonable possibility of 
substantiating the claim, and is thus considered material.  
More specifically, it indicates that the veteran currently 
suffers from hearing loss in his left ear that meets the VA 
standards delineated in 38 C.F.R. § 3.385.  Having found that 
new and material evidence has been presented since the last 
final denial, the claim for entitlement to service connection 
for hearing loss, left ear, is reopened for review on the 
merits.  

The veteran contends that he suffers a loss of hearing in his 
left ear as a result of his head being less than a foot away 
from a mortar tube while he was firing mortar rounds.  He 
asserts that this is the same acoustic trauma that affected 
his service-connected right ear.  See statements received in 
March and May 2003.  

The Board finds that service connection for hearing loss, 
left ear, must be denied.  While the veteran was found to 
suffer from hearing loss in his left ear according to VA 
standards during an April 1988 audiological test, there is no 
contemporaneous medical evidence of record to establish that 
he continues to suffer from hearing loss in his left ear.  
Nor is there any medical evidence of record that establishes 
a link between any left ear hearing loss and in-service 
acoustic trauma.  The veteran indicated in a March 2003 
statement that he had not undergone any hearing tests while 
incarcerated, and the RO was unsuccessful in scheduling a 
more contemporaneous audiological examination.  In the 
absence of evidence that the veteran continues to suffer from 
hearing loss in his left ear, or that any hearing loss is 
etiologically related to service, service connection is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the claim for service connection for hearing loss, left 
ear, has been reopened, any defect in the notice as required 
by Kent would be harmless.

Prior to the April 2003 rating decision that is the subject 
of this appeal, the veteran was advised of the evidence 
needed to substantiate claims for service connection and 
increased rating; that the RO would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claims.  See February 2003 letters.  The veteran was later 
informed of the need to provide any evidence or information 
he might have pertaining to his claims in a January 2004 
statement of the case (SOC).  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  The 
veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection in a May 2006 supplemental SOC (SSOC).  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant service and VA treatment records have 
been associated with the claims folder.  The RO also 
attempted to obtain records from facilities identified by the 
veteran in several VA Forms 21-4142 and to schedule several 
appropriate examinations in connection with his claims for 
service connection and increased rating, but was 
unsuccessful.  See requests to Shands Hospital and the 
Orlando VAOPC.  The Board acknowledges that the RO did not 
specifically request authorization to obtain records from the 
facility in which the veteran is incarcerated, as the veteran 
did not provide the requisite information in a March 2003 VA 
Form 21-4142.  The Board concludes, however, that the veteran 
was not prejudiced by this omission, as he indicated that his 
hearing had never been tested since his incarceration, and he 
has not indicated that he received any treatment for his scar 
while in jail.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.

ORDER

Service connection for bilateral tinnitus is denied.

A disability rating in excess of 10 percent for service-
connected hearing loss, right ear, is denied.

A compensable disability rating for service-connected five-
inch circular scar, residuals of left knee laceration, is 
denied.  

The reopened claim for service connection for hearing loss, 
left ear, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


